Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/28/2022 has been entered.

Status of the application
3.	 Claims 1, 2, 4, 5, 9 are pending in this application. 
Claims 1, 2, 4, 5, 9 have been rejected. 

Claim Objections
4.	Claims 1,5 objected to because of the following informalities: Claims 1, 5 recite “sugar cane yeast”. This should be “sugar cane, yeast”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1,2,4,5,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “at least one source of protein selected from the group consisting of soy bran, cotton bran, sugar cane yeast and sunflower bran”. It is to be noted that protein source is very broad and it can include broadly many source from many but different categories of nutritional elements. Therefore, in Markush group, Markush group should represent different sub category (e.g. species), however from one category (genus). In this instance it can be considered different bran in one category in the Markush group. Which makes the claims 1, 5 unclear, therefore, indefinite. 

Claim Rejections - 35 USC § 103
 7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 108) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 5b. ‘The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

9. 	Claims 1-2, 4, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Pigden (This is review article: page 8, Refs Year is 1972 by Pigden and other references have been published around that time) in view of Pibarot et al. US 2010/0034925 in view of Tollett et al. USPN 4258031 in view of Hiller G et al. USPN 4218437 and further in view of Christensen et al. USPN 4820527 and further as evidenced by NPL sugarcane Haystack and NPL sugarcane Herbaceous.

10. 	Regarding claims 1, 5, NPL Pigden discloses that sugarcane parts, as desired, can be used for animal feed composition (at least on pages 2-4 and Fig 1). NPL Pigden et al. also discloses that the sugarcane plant and /or specific part of the sugarcane plant can be mixed with as much as 30% of other ingredients in the composition (page 4). NPL Pigden discloses that in addition to urea, some part of nitrogen source (i.e. protein source) can be from CF + CT (Fig 1, Page 4). Therefore, it meets protein selected from “sugarcane” as claimed in claims 1, 5. It is known that hay is grass, legumes or other herbaceous plants that have been cut and dried to be stored for use as animal feeder as evidenced by NPL Hay definition (page 2) and therefore, it meets the disclosure by NPL Pigden includes cane hay and also it is known that hay can be stacked together as haystack for transportation and for storage purpose. NPL Pigden also discloses that CF + CT can be mixed in the same ratio (Under Fig 2, first paragraph) which meets the amounts of sugar cane haystack and sugarcane as claimed in claims 1, 5. Therefore, NPL Pigden discloses whole-plant sugarcane (last 2 below fig 1, first paragraph, last line) (i.e. it can be sugarcane hay) and also, in addition, CF + CT fraction can represent claimed sugarcane also as claimed in claims 1, 5. 
NPL Pigden et al. is silent about the individual ingredients including those, which are claimed in claims 1, 5.
Tollett et al. discloses that such an animal feed composition comprising
(i) magnesium oxide 0.30 wt.% as at least one mineral source (col 12 lines 22-24).  
Tollett et al. also discloses that these components are mixed as feed mixtures to make extruded product (col 1 lines 38-40, col 4 line 30 and col 4 lines 55-65) (at least in Abstract and col 10 lines 25 of Tollett et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Pigden et al. to include the teaching of Tollett et al. to incorporate dicalcium phosphate, magnesium oxide etc. as mineral source in order to have a nutritionally complete animal feed with the desired chew pet food.
Regarding urea, Christensen et al. discloses that urea can be added as non- protein nitrogen in an amount of at least 1% by weight to the solid feed composition (in claim 1 (b), col 20 lines 42-45 of Christensen et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify modified NPL Pigden et al. et al. to include the teaching of Christensen et al. to add disclosed amount of urea in order to perform as an additional nutritional element as nonprotein nitrogen source at the disclosed amount which meet the claimed amount in the animal feed composition.
Regarding Viginiamycin, NPL Pigden et al. Tollet et al. and Christensen et al. are silent about the composition  contain virginiamycin in the animal feed composition.
Hiller G et al. discloses that animal feeds based on carbohydrate, protein etc. can contain Virginiamycin in an amount from 5 to 150 ppm as an antibiotic (at least in Abstract). It is to be noted that 5-150 ppm that is 0.0005% to 0.015% by weight (Any Google search will provide conversion between ppm vs percent).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Pigden et al. to include the teaching of Hiller G et al. to include Virginiamycin in an amount from 5 to 150 ppm as an antibiotic (at least in Abstract) in such animal feed composition. 
Regarding sorghum, Pibarot et al. discloses that sorghum can be included in such an animal food composition as a source of starch and protein (at least in [0012], [0034], [0064], [0090]) and therefore it serves as a source of energy as claimed in claims 1,5. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Pigden et al. to include the teaching of Pibarot to provide sorghum in such an animal food composition as a source of starch and protein (at least in [0012], [0034], [0064], [0090]). 
Regarding cereal bran, Cabrael et al. discloses that cereal bran can be used 5% by weight in such a composition (at least in Table 4) and it can include soy or cottonseed bran also (at least in claim 7 e.g. soybean, cottonseed bran).
 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Pigden et al. to include the teaching of Cabrael et al. to incorporate soy bean or cottonseed bran as a source of cereal bran in order to incorporate bran in the animal feed composition. 
NPL Pigden et al. Tollet et al. and Christensen et al. and Hiller et al.  are silent about the composition is “thermally extruded” to make the final product.
Pibarot et al. discloses a thermal extrusion method to make cooked pet food from carbohydrate, proteins etc. from combinations of vegetable and animal sources (at least
in [0033], [0063]-[0066]) sources which provides an optimal texture and desired shape of the final food product (at least in [0033)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify modified NPL Pigden et al. by using a thermal extrusion method to make cooked pet food from carbohydrate, proteins etc. from combinations of vegetable and animal sources (at least in [0063]- [0066]) sources which provides an optimal texture and desired shape of the final food product (at least in [0033)).

11. 	Regarding claims 2, 9, NPL Pigden et al. in view of Tollet et al. disclose that the feed composition is made for animals e.g. ruminant (at least in NPL Pigden, under Fig 1, First paragraph, line 3 and in Tollett et al. discloses that the animal can be ruminants e.g. cattle, sheep also (Tollett et al., Abstract, col 1 lines 18- 19).
Therefore, One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to use the thermally extruded food product as disclosed by NPL Pigden in view of Tollett et al. and Pibarto et al. to use thermally extruded shaped animal feed for the animals including ruminants like cattle, sheep etc. (at least in Tollett et al. Abstract, col 1 lines 18-19).

12. 	Regarding claim 4, it is to be noted that the phrase “milled or not” is interpreted as milling is optional. However, NPL Pigden discloses that the mixture is milled (Fig 1).   
However, Tollett et al. also discloses that the source of hay can be ground Hay (at least in Ex 2) and “cutting the extrudate” (col 4 lines 55-60). Therefore, one of ordinary skill in the art can use the combined teaching of NPL Pigden et al. in view of Tollett et al. and Pibarto et al. to mill the thermally extruded mixture with desired shape as per the end user’s choice. Claim 4 is also considered as product-by-process claim.
However, claims 1, 4, 5 and product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by-
process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Conclusion
13. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792